Exhibit (h)(56) under Form N-1A Exhibit 10 under Item 601/Reg. S-K AMENDMENT TO AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT THIS AMENDMENT TO AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT (“Amendment”), by and between The Huntington National Bank (“Huntington”) and The Huntington Funds (“Investment Company”) is effective as of April 1, 2009. W I T N E S S E T H: WHEREAS, Huntington and Investment Company are parties to that certain Amended and Restated Administrative Services Agreement dated as of December 1, 2008 (the “Original Agreement”); WHEREAS, Section 12 of the Original Agreement permits Huntington to subcontract with third parties to perform some or all of the “Administrative Services” contemplated thereunder; WHEREAS, on April 1, 2009, Huntington replaced its sub-administrator with Unified Fund Services, Inc. (the “New Sub-Administrator”); WHEREAS, the New Sub-Administrator charges a fee that is less than the fee charged by its predecessor; WHEREAS, the Administrative Services Fee Exhibit to the Original Agreement (the “Fee Exhibit”) requires the parties to amend the Fee Exhibit to reflect the reduction of the “Administrative Services Fee” paid by the Investment Company in an amount equal to forty percent (40%) of the savings realized by Huntington as a result of the lower fee charged by the New Sub-Administrator; and WHEREAS, Huntington and the Investment Company desire to amend the Original Agreement to reflect the reduction of the “Administrative Services Fee” due under the Original Agreement. NOW, THEREFORE, in consideration of the promises and mutual covenants herein contained, and intending to be legally bound hereby, the parties hereto agree as follows: 1.The annual rate table portion of the Fee Exhibit is hereby deleted in its entirety and restated as follows: Fee Rate Average Daily Net Assets of the Funds .1822% on the first $4 billion .165% on the next $2 billion .1575% on the next $2 billion .145% on assets in excess of $8 billion 2.Pursuant to Article 15 of the Original Agreement, the notice address for Investment Company shall be changed to: The Huntington Funds 2960 North Meridian Street Suite 300 Indianapolis, Indiana46208 Attn:President with a copy to: Reed Smith, LLP 435 Sixth Avenue Pittsburgh, Pennsylvania Attn:Alicia G.
